Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Amos Vaughn appeals the magistrate judge’s order granting the Commissioner’s motion for summary judgment in this action challenging the denial of disability insurance benefits and supplemental security income. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Vaughn v. Astrue, No. 2:09-cv-00028-DAN (E.D.N.C. May 4, 2010). We deny the motion to appoint counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.